      Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DINÉ CITIZENS AGAINST RUINING OUR          )
ENVIRONMENT, et al.,                       )
                                           )
          Plaintiffs,                      )
      v.                                   )
                                           )
DAVID BERNHARDT, et al.,                   )
                                           )
          Defendants,                      )
                                           )
NAVAJO ALLOTTEES,                          )
                                           )
          Defendant-Intervenors,           )            Case No. 1:19-cv-00703-WJ-JFR
      and                                  )
                                           )
DJR ENERGY HOLDING, LLC, et al.,           )
                                           )
          Defendant-Intervenors,           )
                                           )
      and                                  )
                                           )
ENDURING RESOURCES IV, LLC,                )
                                           )
          Defendant-Intervenors,           )
      and                                  )
                                           )
AMERICAN PETROLEUM INSTITUTE,              )
                                           )
          Applicant Defendant-Intervenors. )



 PLAINTIFFS’ RESPONSE TO NAVAJO ALLOTTEES’ NOTICE OF JOINDER OF
SIMILARLY SITUATED ALLOTTEES AND REQUEST FOR BRIEFING SCHEDULE


       On August 6, 2019, Delora Hesuse, Alice Benally, Lilly Comanche, Virginia Harrison,

Samuel Harrison, Verna Martinez, Lois Phoenix, and Mabel C. Senger (collectively “Intervenor-

Allottees”) filed an Unopposed Motion to Intervene in Support of Defendants, Dkt. No. 23,

which this Court granted on August 22. Dkt. No. 50. Then, on October 18, 2019, Allottees filed a
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 2 of 10



Notice of Joinder of Similarly Situated Allottees, Dkt. No. 75, which seeks the permissive

joinder of 196 additional allottees (collectively “Additional Allottees”) under Fed. R. Civ. P.

20(a)(2). Plaintiffs (collectively “Citizen Groups”) oppose permissive joinder of these Additional

Allottees. First, Additional Allottees should have submitted a motion to intervene under Fed. R.

Civ. P. 24 rather than seeking permissive joinder under Rule 20(a)(2), which is a right belonging

to plaintiffs rather than defendants or, in this case, intervenor-defendants. See Hefley v. Textron,

Inc., 713 F.2d 1487, 1499 (10th Cir. 1983). Second, even if Additional Allottees had sought

intervention in the case by motion, any interest Additional Allottees may have in the subject case

is adequately represented by the Intervenor-Allottees who have already been granted

intervention. Citizen Groups do not oppose Intervenor-Allottees’ request for a briefing schedule,

presuming that this request is for a briefing schedule on the merits of this case, pending

resolution of Citizen Groups’ Motion for preliminary relief. Dkt. No. 5.

                                           ARGUMENT

  I.   Additional Allottees Cannot be Joined as Intervenor-Defendants by Notice Under
       Rule 20

       Although current Intervenor-Allottees attempt to join Additional Allottees by Notice,

Dkt. No. 75, this is not a right afforded under Rule 20. As provided by Rule 20(a)(2), defendants

may be joined if:

           (A) any right to relief is asserted against them jointly, severally, or in the
               alternative with respect to or arising out of the same transaction,
               occurrence, or series of transactions or occurrences; and

           (B) any question of law or fact common to all defendants will arise in the
               action.
Here, the present case was filed against Federal Defendants for failure to comply with the

National Environmental Policy Act (“NEPA”). This is not a case implicating any right to relief

against individuals, or involving a question of law or fact common to individual defendants.
                                                                                                       1
             Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 3 of 10



             Critically, as the Tenth Circuit has made clear, neither defendants or intervenor-

defendants have the right seek joinder under Rule 20(a)(2):

          [J]oinder of defendants under rule 20 is a right belonging to plaintiffs, and only when
          a right to relief is asserted against each defendant… Further, while rule 20 might be
          read in conjunction with rule 14 to allow the joinder of several third-party defendants,
          a defendant can not use rule 20 to join a person as an additional defendant. Rule 19 is
          available if an action should not proceed without a particular person as a defendant, but
          the requirements of that rule are not met here. Second, without intimating that rule 20
          is available to defendants, we note that in any event the rule is permissive; whether to
          allow such joinder is left to the discretion of the trial judge.

Hefley, 713 F.2d at 1499 (emphasis added). Thus, Additional Allottees cannot be joined simply

by Notice. Dkt. No. 75. If Additional Allottees wish to participate in this case as defendants, they

must do so through a motion to intervene under Rule 24.

    II.      Additional Allottees Fail to Satisfy Intervention Under Rule 24

             Under Rule 24 of the Federal Rules of Civil Procedure, an interested party to a suit may

seek to intervene through either intervention of right or permissive intervention. Fed. R. Civ. P.

24(a)-(b). An applicant may intervene as a matter of right if: “(1) the movant claims an interest

relating to the property or transaction that is the subject of the action1; (2) the disposition of the

litigation may, as a practical matter, impair or impede the movant’s interest; and (3) the existing




1
  As an initial matter, Additional Allottees have not articulated a “direct, substantial, and legally
protectable” interest in this litigation, as required for intervention of right. Alameda Water &
Sanitation Dist. v. Browner, 9 F.3d 88, 90 (10th Cir. 1993). Additional Allottees’ description of
“individually tailored affidavits . . . detailing the personalized economic harms that will befall”
the Additional Allottees if a preliminary injunction is granted, Dkt. No. 75, at 7, is belied by the
two-page form declarations submitted to this Court, which merely describe each individual as a
citizen of the Navajo Nation with allotment interests, but make no representation of an interest in
the particular drilling permits at issue in this litigation. See Dkt. Nos. 75-1, 75-2. Permissive
intervention, however, does not require the same “direct personal or pecuniary interest in the
subject matter of the litigation.” Diamond v. Charles, 476 U.S. 54, 77 (1986).


                                                                                                         2
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 4 of 10



parties do not adequately represent the movant’s interest.” WildEarth Guardians v. Nat’l Park

Serv., 604 F.3d 1192, 1198 (10th Cir. 2010) (citing Coalition of Ariz./N.M. Counties for Stable

Econ. Growth v. Dep't of Interior, 100 F.3d 837, 840 (10th Cir.1996)). For permissive

intervention, “a party need not have a direct personal or pecuniary interest in the subject of the

litigation,” San Juan County, Utah v. United States, 503 F.3d 1163, 1207 (10th Cir.2007) (en

banc); however, the court still must “consider whether intervention will cause undue delay or

prejudice.” Id. Moreover, “a court’s finding that existing parties adequately protect prospective

intervenors’ interests will support a denial of permissive intervention.” Am. Ass'n of People With

Disabilities v. Herrera, 257 F.R.D. 236, 249 (D.N.M. 2008). Here, neither intervention of right

nor permissive intervention are appropriate. Even if Additional Allottees had sought intervention

by motion, their interests in the subject case are adequately represented by the Intervenor-

Allottees, who have already been granted intervention.

       The Tenth Circuit has held that the burden to satisfy the inadequate representation

condition is “minimal,” and that “[t]he possibility of divergence of interest need not be great in

order to satisfy the burden of the applicants.” Coalition of Ariz./N.M. Counties, 100 F.3d at 844-

45. In general, “an intervenor need only show the possibility of inadequate representation.” Utah

Ass'n of Counties v. Clinton, 255 F.3d 1246, 1254 (10th Cir. 2001) (emphasis original). But, the

Tenth Circuit has also held that “[t]his precedent does not apply, however, when interests are

aligned.” San Juan County, 503 F.3d at 1204. Rather, “the general presumption [is] that

‘representation is adequate when the objective of the applicant for intervention is identical to that

of one of the parties.’” Id. (quoting City of Stilwell, Okl v. Ozarks Rural Elec. Co-op. Corp., 79

F.3d 1038, 1042 (10th Cir. 1996)). Therefore, absent “a concrete showing of circumstances …

that make [the existing party’s] representation inadequate,” intervention should be

                                                                                                     3
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 5 of 10



denied. Stilwell, 79 F.3d at 1043 (quoting Bottoms v. Dresser Indus., Inc., 797 F.2d 869, 872

(10th Cir. 1986)). Where, as here, the Additional Allottees share a single litigation objective with

the other Intervenor-Allottees, see Dkt. No. 50, and where the Additional Allottees have neither

demonstrated or argued any other objective, the Tenth Circuit will “presume adequate

representation” from the existing parties. See San Juan County, 503 F.3d at 1206 (denying

intervention where proposed intervenor shared interests with Federal Defendants).

        This is particularly true here, where the 196 Additional Allottees are specifically

described as “similarly situated to the other eight Navajo Allottees” with respect to their

economic interests in the ongoing development of their mineral rights. Dkt. 75, at 1. Additional

Allottees claim to demonstrate their particularized interests in this case via a two-page form

declaration that merely describes each individual as a citizen of the Navajo Nation with

allotments interests, but they make no attempt to distinguish their general interest in maintaining

oil and gas royalty payments from the identical interests of the original Intervenor-Allottees.

Indeed, the existing Allottees not only represent the exact same interests in their Motion to

Intervene, Dkt. No. 23, but are represented by the same counsel, plainly indicating an alignment

of interests.

        Citizen Groups appreciate that the present case involves issues of broad relevance to the

Navajo Nation, and to individuals living near and/or having allotment interests in ongoing oil

and gas development across the Greater Chaco Landscape. Citizen Groups also recognize a

difference of opinion within the community regarding the future of such development, as

evidenced by the declarations of irreparable harm by the Navajo citizens and allotment owners

submitted in support of Citizen Groups’ motion for preliminary relief. See Dkt. No. 5-37; Dkt.

No. 61-2; Dkt. No. 61-3; Dkt. No. 61-4; Dkt. No. 61-5; Dkt. No. 61-6; Dkt. No. 61-7. However,

                                                                                                    4
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 6 of 10



these divergent interests are adequately represented by the existing parties to the case. Adding

any and all generally interested individuals would open this litigation to literally thousands of

people. It would frustrate the purpose of Rule 24, cause delay and prejudice in the proceedings,

and distract the Court’s attention from the issues in the case. Fed. R. Civ. P. 24(b)(3). See,

e.g., Am. Ass'n of People With Disabilities, 257 F.R.D. at 259 (denying intervention where it is

“likely to lead to delays that could prejudice the Plaintiff's case and the Defendant”); Washington

Elec. Co-op., Inc. v. Mass. Mun. Wholesale Elec. Co., 922 F.2d 92, 98 (2d Cir.1990) (upholding

denial of permissive intervention where “the district court found that permissive intervention

would unduly complicate and further delay the litigation.”).

       Adding nearly two hundred Additional Allottees as intervenors in this case would unduly

complicate and delay these proceedings, as has already been demonstrated. The original

Allottees moved to intervene in this case on August 6, 2019, Dkt. No. 23; this Court granted

Allottees’ motion to intervene on August 22, 2019. Dkt. No. 50. On August 20, 2019, the

Allottees specifically informed the Court of their intent to “join” additional allottees by

September 9, 2019, Dkt. No. 48, but then failed to do so until October 18, 2019. On September 5,

2019, 14 days after Allottees were granted intervention, Citizen Groups filed their Notice of

Completion of Briefing of Plaintiffs’ Motion for Preliminary Injunction, indicating that briefing

of this motion was complete. Dkt. No. 62. On September 6, 2019, Allottees responded to Citizen

Groups’ Notice, but not by filing a substantive response to the Motion for Preliminary

Injunction, or a motion requesting leave to file a response out of time, as required by the Court’s

rules. See D.N.M. LR-Civ 7.4 (requiring filing of response briefs within 14 days after motion,

but allowing extensions by agreement of parties or by timely motion filed with the court).

Instead, Allottees simply “restated their notice of intention to request a modest briefing schedule

                                                                                                    5
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 7 of 10



from the Court at an appropriate time.” Dkt. No. 64, at 3. Disregard for the rules and procedures

of this Court by Intervenor-Allottees has already caused undue delay and prejudice in these

proceedings, which further weighs against the participation of nearly two hundred Additional

Allottees.

       Moreover, the existing Intervenor-Allottees’ filings demonstrate an intent to litigate the

general issue of oil and gas development across the Chaco Landscape, not whether the specific

federal drilling permits challenged by Citizen Groups violated NEPA. The form declarations

submitted by the Additional Allottees mischaracterize the potential outcome of Citizen Groups’

motion as “effectively halt[ing] the current and future oil and gas production” in the area, and

then continue to state, without specific reference to the circumstances of any individual, that

“stopping the only source of income desperately relied upon to feed, shelter, clothe and protect

our families.” See Dkt. 75-1. Both existing Intervenor-Allottees and Additional Allottees ignore

that this case is not about oil and gas development generally, but about a discrete set of BLM

drilling permits. Moreover, the Motion for Preliminary Injunction only seeks to enjoin activities

on 59 permitted wells that remained uncompleted at the time of filing. See Plaintiffs’ Reply, Dkt.

No. 61, at 1. Citizen Groups do not seek preliminary relief with respect to oil and gas production

on any of the other wells at issue in this case; nor does this case have broader implications for the

thousands of oil and gas wells already in production – and royalties being generated – across the

Greater Chaco Landscape.

       Because Additional Allottees’ objective is identical to the interests of existing Intervenor-

Allottees, granting intervention would cause delay and prejudice to the underlying proceedings

in contravention to the purpose of Rule 24 of the Federal Rules of Civil Procedure. Citizen

Groups therefore request this Court to deny intervention for Additional Allottees.

                                                                                                    6
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 8 of 10



III.   Citizen Groups Support Allottees’ Request for a Briefing Schedule on the Merits

       If Allottees seek a briefing schedule on the merits, Citizen Groups do not oppose this

request pending resolution of Citizen Groups’ motion for preliminary relief.

       However, if Intervenor-Allottees’ request for a briefing schedule, Dkt. No. 75 at 8, is a

request to the Court for a briefing schedule on Citizen Groups’ Motion for a Preliminary

Injunction, Dkt. No. 5 (August 1, 2019), Citizen Groups point to their Notice of Briefing

Completion of Plaintiffs’ Motion for Preliminary Injunction, Dkt. No. 62 (September 5, 2019).

As noted above, Allottees sought intervention in this case on August 6, 2019, Dkt. No. 23, which

the Court granted on August 22. Dkt. No. 50. Existing Intervenor-Allottees have had ample time

to file a Response to Citizen Groups’ Motion for a Preliminary Injunction within the timeframe

prescribed by local rules, which provides 14 calendar days for a reply to a motion. D.N.M.LR-

Civ. 7.4(a). Similarly, existing Intervenor-Allottees could have, but did not, confer with Citizen

Groups and the other parties regarding an extension of their deadline to respond. Id. Nor did

Intervenor-Allottees file a motion with the Court seeking a reasonable extension. Id. Instead,

Intervenor-Allottees delayed for months before asking the Court to issue a briefing schedule.

Intervenor-Allottees failed to acknowledge that such a request was untimely, and improperly

made the request through a Notice rather than motion.

       Citizen Groups’ motion for preliminary relief now rests with the Court to either issue a

ruling or to schedule a hearing. Additional Allottees’ Notice does not provide any grounds to

allow briefing outside of the timeframe prescribed by local rules or to delay and prejudice action

of the Court.

                                         CONCLUSION




                                                                                                     7
       Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 9 of 10



       Citizen Groups oppose Allottees’ Notice of Joinder of Similarly Situated Allottees,

because Rule 20(a)(2) does not allow defendants to seek permissive joinder in this manner. Even

if Additional Allottees had sought intervention in the case through a Rule 24 motion, any interest

Additional Allottees have in the outcome of this case is adequately represented by the existing

Intervenor-Allottees. Citizen Groups do not oppose Intervenor-Allottees’ request for a briefing

schedule on the merits, but oppose further briefing and delay of this Court’s resolution of Citizen

Groups’ motion for preliminary relief.



                              RESPECTFULLY SUBMITTED this 31st day of October, 2019.



                                      /s/ Julia Guarino
                                      Julia Guarino
                                      WESTERN ENVIRONMENTAL LAW CENTER
                                      208 Paseo del Pueblo Sur, Suite 602
                                      Taos, New Mexico 87571
                                      (p) 575.224.6205
                                      guarino@westernlaw.org

                                      /s/ Kyle J. Tisdel
                                      Kyle J. Tisdel
                                      WESTERN ENVIRONMENTAL LAW CENTER
                                      208 Paseo del Pueblo Sur, Suite 602
                                      Taos, New Mexico 87571
                                      (p) 575.613.8050
                                      tisdel@westernlaw.org

                                      Counsel for Plaintiffs

                                      /s/ Daniel Timmons
                                      Daniel Timmons
                                      WILDEARTH GUARDIANS
                                      301 N. Guadalupe Street, Suite 201
                                      Santa Fe, NM 87501
                                      (p) 505.570.7014
                                      dtimmons@wildearthguardians.org

                                                                                                  8
      Case 1:19-cv-00703-WJ-JFR Document 76 Filed 10/31/19 Page 10 of 10



                                     /s/ Samantha Ruscavage-Barz
                                     Samantha Ruscavage-Barz
                                     WILDEARTH GUARDIANS
                                     301 N. Guadalupe Street, Suite 201
                                     Santa Fe, NM 87501
                                     (p) 505.401.4180
                                     sruscavagebarz@wildearthguardians.org

                                     Counsel for Plaintiff WildEarth Guardians

                                     /s/ Karimah Schoenhut
                                     Karimah Schoenhut (D.C. Bar No. 1028390)
                                     (appearing by association with Federal Bar
                                     member Kyle J. Tisdel pursuant to L.R. 83.3(a))
                                     SIERRA CLUB
                                     50 F Street NW, 8th Floor
                                     Washington DC 20001
                                     (p) 202.548.4584
                                     karimah.schoenhut@sierraclub.org

                                     Counsel for Plaintiff Sierra Club




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO
                         CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on October 31, 2019, I electronically filed the foregoing
PLAINTIFFS’ RESPONSE TO NAVAJO ALLOTTEES’ NOTICE OF JOINDER OF
SIMILARLY SITUATED ALLOTTEES AND REQUEST FOR BRIEFING SCHEDULE with
the Clerk of the Court via the CM/ECF system, which will send notification of such filing to all
counsel of record.



                                                    /s/ Julia Guarino
                                                    Western Environmental Law Center
                                                    Counsel for Plaintiffs



                                                                                                   9
